NO








NO. 12-10-00128-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
IN RE: WILLIAM JAMES
STEWART,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
            In
this original proceeding, William James Stewart seeks a writ of mandamus
against the trial court for its failure to rule on motions requesting court
appointed counsel pursuant to Texas Code of Criminal Procedure articles 1.051
and 64.01(c).  We deny the petition.
            In a
criminal case, mandamus relief is authorized only if the relator establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the
law, the act sought to be compelled is purely ministerial.  State ex rel.
Hill v. Fifth Court of Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App.
2001).  Where, as here, a relator alleges that a trial court has failed to rule
on a properly filed motion, he must show that he has asked the trial court to
rule and the trial court has either refused to rule, or has failed to rule
within a reasonable time.  See Barnes v. State, 832 S.W.2d 424,
426-27 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding). 
            Williams
has not furnished a record that shows he has brought his motions to the
attention of the trial court or that the trial court refused to rule, or failed
to rule within a reasonable time.  See  Tex.
R. App. P. 52.7(a) (requiring a relator to file a certified or sworn
copy of every document material to his claim).  Therefore, Williams has not
shown any abuse of the discretion by the trial court.  Accordingly, Williams’s
petition for writ of mandamus is denied.         
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
(DO NOT PUBLISH)